a)

ATTACHMENT 1

COMPLAINT FORM

(for filers who are prisoners without lawyers)

THE UNITED STATES DISTRICT COURT

 

 

 

FOR THE SOU DISTRICT OF J Wefan) Ay
(Full name of plaintiff(s))
: _ m FILED
QamuelL kiquetoA -_
SJ JAN ~ ? 7048

\ US DISTRICT COWST
. NEW ALBANY C¥VISiCes

 

Case Number:

19-°V- 9006 RLY -DML

(to be supplied by clerk of court)

V5

 

(Full name of defendant(s)
Nurse GSeecia
“OFFicon US ele (mo)
LLoyd Coundtu Vail
Ont. David “het oan)

 

 

A. > PARTIES
1. Plaintiff is a citizen. of Tra: CA. nw OQ ,andis located at
LN
Tt : " —~
OM}. Por Db IX Claeksov.Le Cn,
(Address of prison or jail)

(If more than one plaintiff is filing, use another piece of paper):

Attachment One (Complaint) ~ 1

 
Shi Et Commander Mudical State
2. Defendant Elon how Sack STAR A 7 Nese (Saree
. (Name)

is (if a person or private corporation) a citizen. of nck ané

; . (State, if known)
and (if a person) resides at Tdi N Pe ,

(Address, if known)
and (if the defendant harmed you while doing the defendant s job)

worked for Lot County Sq ( LL

(Employer’s name and address, if known)
(If you need to list more defendants, use another piece of paper.)

B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:
1 Who violated your rights;
2, What each defendant did;
3, When they did it;
A. Where it happened; and
5. Why they did it, if you know.

Medical STArE ( EX cluding Nurse (fepLonA )
“Jou LS are Copmncinshat. fone Dau ‘d Fue man
CT] ‘ Res ‘ ¢) Louch] iN. ANues (Tho Lowe

- ole Mo as nach. Ces She COUWd but | Was
Lt mitted Nov. AEA + hp

qQ : i" Count Vash loo cause ; : - Qe
Wis ON) cc hale with G CQy ‘minal
ast

 

 
 
 

 

 

 

 

 

Attachment One (Complaint) —2

 
TL. Saenuel Fiquepoe was anPostud QN Nol. Chk
— 2QO\% avon +o Ho Couwky Vou L., ou Badk ins
—\pSHoamed lnaddinw, Ghat F Trek 2 Inada Seriores
| (Ca wo Gack Wound cmd She hi andline pLSo Uothy~
vighrblecd_pressueo-. Apeostne OFbcen tod them
tok To was af hispanic) Soiors. bol ony and
Noodints bo bo. Beokedl Kit heeding Chiicen—
Said no Could Nok booth Or.2 iyo hui EC was

ko gat cLesaed ok = hosp tal he wpuld (Ho

Aden oe oh 20. wicked oti ches: ce can fold
Lon - Ae he rdeech| was Cleenance XY ther, Could
deeak mo at ELoud Coundkuy ‘Soil Meade fb Soom
Liite the heh & erodical Doem and q Nut on
Sick Wt thete Uns NAC Was Decanceealod
Win open) Wound, lniqhle od presSune., Sevete pain
| Xd Soaute posse) out ° Sava tal. t(ms thpu oul He
Lonel, NO nods, NO lam Kats; Shept om the Heo

Fon more than a. Usok ( Riskine CON Fectiolv,)
Qo fused Montel heal -th Nrnedis7 SKULL to this ys
CaiLed Spic Se 022A. hee’

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 
Cc JURISDICTION

| | Jamsuing fora violation of federal law under 28 U.S.C. § 1331.
OR

ZL Lam suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
me, at stake in this case (not counting interest and costs) is 7

s_S4 900, OCO

D, RELIEF WANTED °

Describe what you want the court to do if you win your lawsuit. Examples may

include an award of money or an order telling defendants to do something or
stop cong something.

Loud’ Ln Oad_ weth mo SraekS e@ikinie TtnGct ios
andl Tuc. bah IOS Rinuolly \vad ee, two
procedueoS Nugso Cacia alwauS paksinng me.
matical attention when She ee al always da
(kin Q hac mood. Mad 2 (Ye Rect in
Leold: 8g coll Usa cad No ShaetS

bod _No Choe Calc? LD belie 0 hel GQ
Stroke n) bock:ng Recorlo2 ing my Loft leg
| SG drags my Lott kas és SELL Aum
have (Sts of momons Losé ARR WARDS |
houge DG lorem ( Garey pod at Sl years Old dd OF age

— ONLY iS panic: in) tho” wd. Sind Out Of DEE er
wag 40 "ba haamad by Whe Wedd Black Gay

Attachment One (Complaint) — 4

members ALL en) thenz  Qo's yada OF AG?

 

 
E. JURY DEMAND
IZ Jury Demand - I want a jury to hear my case
OR

[| Court Trial -I want a judge to hear my case

ee
Dated this > day of J C§rNIUG RY _20 iq.
Respectfully Submitted,

Qumuel Equant

Signature of Plaintiff

4 (057
Bo) Coy 2b — CLarvsuille
Ton. Y/Y QbIo-

(Mailing Address of Plaintiff)

 

(lf more than one plaintiff, use another piece of paper).

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE |
FILING FEE

I DO request that I be allowed to file this complaint without paying the filing
fee, [have completed a request to proceed in the district court without
prepaying the fee and attached it to the complaint.

[| Ipo NOT request that I be allowed to file this complaint without prepaying the

filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Attachment One (Complaint) —5

 
